—Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered October 14, 1997, which denied petitioner’s application to annul respondents’ denial of her application for an accident disability retirement pension and dismissed the petition, unanimously affirmed, without costs.
Respondents’ determination was properly sustained on the ground that the Medical Board’s finding that petitioner is not disabled is based on “some credible evidence”, namely, its examination of petitioner and its review of conflicting medical evidence from her treating physicians, and that the earlier disability finding of the Social Security Administration does not prevent the Board from reaching its own contrary conclusion based on the evidence before it (Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761; *87Matter of Reid v Kelly, 235 AD2d 361). Concur — Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.